Case: 14-50940      Document: 00513303383         Page: 1    Date Filed: 12/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-50940                                  FILED
                                  Summary Calendar                        December 10, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALFREDO ALEXANDER-JUAREZ, also known as Alfredo Alexander Jaure
Salgado,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:14-CR-65


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Alfredo Alexander-Juarez appeals the 41-month sentence imposed after
his guilty plea conviction of one count of illegal reentry. He contends that the
district court erroneously applied an eight-level enhancement under U.S.S.G.
§ 2L1.2(b)(1)(C) based upon its determination that his prior conviction in South
Carolina for second-degree burglary was an aggravated felony. He argues that



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50940     Document: 00513303383     Page: 2   Date Filed: 12/10/2015


                                  No. 14-50940

the district court erred by relying exclusively on the description of the offense
in the presentence report (PSR) and that, in any event, the conviction does not
qualify as an aggravated felony because the statute of conviction is broader
than the generic definition of burglary. Because Alexander-Juarez raises these
arguments for the first time on appeal, we review for plain error. See Puckett
v. United States, 556 U.S. 129, 135 (2009).
      The record does not indicate whether the district court reviewed at the
sentencing hearing any state court records concerning the offense or whether
its determination that Alexander-Juarez’s prior conviction was an aggravated
felony was based upon evidence other than the PSR. If the PSR’s treatment of
the conviction as an aggravated felony was the sole basis for the district court’s
decision, the district court committed a clear or obvious error in applying an
enhancement pursuant to § 2L1.2(b)(1)(C) exclusively based upon the PSR. See
United States v. Garza-Lopez, 410 F.3d 268, 273-75 (5th Cir. 2005).
      However, even if the district court relied solely upon the PSR, Alexander-
Juarez has failed to show that the application of the enhancement constituted
reversible plain error. See Puckett, 556 U.S at 135. The Government on appeal
was granted leave to supplement the record with copies of the indictment and
the judgment of conviction related to Alexander-Juarez’s prior conviction. We
may review those records to determine whether the district court appropriately
applied the enhancement. See United States v. Martinez-Vega, 471 F.3d 559,
562 (5th Cir. 2006).
      The state court records reflect that Alexander-Juarez was convicted of
second-degree burglary pursuant to § 16-11-312(A) of the South Carolina Code.
Alexander-Juarez contends that the statute of conviction criminalizes entry
into objects that are not buildings and structures and, accordingly, the offense
is broader than the generic definition of burglary. See Taylor v. United States,



                                        2
    Case: 14-50940    Document: 00513303383     Page: 3   Date Filed: 12/10/2015


                                 No. 14-50940

495 U.S. 575, 598 (1990). To the extent that § 16-11-312(A) proscribes conduct
that is broader than the generic definition of burglary, the state court records
establish that Alexander-Juarez was convicted of the offense in a manner that
is consistent with the generic definition. See Descamps v. United States, 133
S. Ct. 2276, 2283-85 (2013); Taylor, 495 U.S. at 602. The indictment to which
Alexander-Juarez pleaded guilty reflects that he, on a specific date, committed
second-degree burglary of a location that was connected to an identified victim
and which was situated at a precise and common street address; the indictment
therefore supports that the burglary at issue involved entry into a building or
structure as those terms are commonly used and as is meant in the generic
definition of burglary. See United States v. McGee, 460 F.3d 667, 669-70 (5th
Cir. 2006); Taylor, 495 U.S. at 598. Thus, Alexander-Juarez has failed to show
that the district court committed reversible plain error. See Puckett, 556 U.S
at 135.
      AFFIRMED.




                                       3